 158318 NLRB No. 9DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Collyer Insulated Wire, 192 NLRB 837 (1971).2Spielberg Mfg. Co., 112 NLRB 1080 (1955); Olin Corp., 260NLRB 573 (1984).Specialized Distribution Management, Inc. and BobMattingly. Case 32±CA±13415July 31, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEOn April 25, 1995, Administrative Law Judge JamesM. Kennedy issued the attached decision. The General
Counsel filed a request for review of the judge's order
dismissing the complaint and the Respondent filed an
opposition to the General Counsel's request.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the briefs and has decided to affirm
the judge's rulings, findings, and conclusions and to
adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.DECISION AND ORDER OFDEFERRAL/DISMISSALSTATEMENTOFTHE
CASEJAMESM. KENNEDY, Administrative Law Judge. This mat-ter is before me upon Respondent's motion to defer the Gen-
eral Counsel's complaint to the decision of Arbitrator Sam
Kagel, who issued a decision in this matter on May 12,
1994, is in actuality a motion to dismiss the complaint. The
unfair labor practice charge in this case was filed on August
30, 1993, by Bob Mattingly, an individual. Thereafter, the
Regional Director for Region 32 of the National Labor Rela-
tions Board deferred processing the unfair labor practice case
under the Collyer1doctrine to allow the arbitrator to rule.Subsequently, on August 12, 1994, after the arbitrator's rul-
ing, an official of the Board's Regional Office, speaking on
behalf of the Regional Director, advised the parties that the
Regional Director had concluded that the arbitrator's decision
was repugnant to the policies of the Act under the
Spielberg/Olin test.2Thereafter, on August 26, 1994, theActing Regional Director issued the instant complaint.In that complaint the acting Regional Director asserted thatRespondent had violated Section 8(a)(1) and (3) of the Act
in May 1993 when it first suspended and then discharged
three employees, Jerry Freihammer, Ed Speckman, and Sam
Rosas, because they had assisted Teamsters Local 853, Inter-
national Brotherhood of Teamsters, AFL±CIO. That labor or-
ganization is the 9(a) representative of certain of Respond-
ent's employees and has a collective-bargaining contract withit. It is the Union that pursued the grievance to arbitration.In the complaint the acting Regional Director acknowledged
that Arbitrator Kagel had issued an opinion and decision con-
cerning the suspensions and discharges of these employees,
yet asserted, consistent with the earlier letter, that Arbitrator
Kagel's decision ``is repugnant to the Act and may not be
deferred to.'' Respondent filed an answer denying the com-
mission of unfair labor practices. A hearing was set for
March 8, 1995, but on February 28 Respondent filed its mo-
tion to defer the matter and to stay the proceedings. By
Order dated March 7 (following a conference call), I ordered
the hearing postponed indefinitely pending resolution of the
motion to defer. I simultaneously issued a Show Cause Order
directing counsel for the General Counsel to file a response
to the motion. On March 21, he filed an opposition.In the meantime, Respondent chose to ask ArbitratorKagel for a clarification of his decision, and on March 22,
Arbitrator Kagel reopened the record in that matter. On the
record, and with the Union participating, he reaffirmed his
decision and, to the extent he deemed it necessary, clarified
his earlier analysis. On March 27, 1995, Respondent filed a
reply to the General Counsel's opposition, which included a
copy of the transcript of Arbitrator Kagel's March 22 pro-
ceeding. After receiving a copy of the reply, counsel for the
General Counsel asked for and received permission to file an
additional response. It was filed on April 6, 1995. I have
carefully considered all the filings.I. ISSUEThe issue before me is whether Respondent's motion todefer the General Counsel's complaint under the
Spielberg/Olin doctrine should be granted. The standards fordeferral under that doctrine are: (1) the arbitral proceedings
must have been fair and regular; (2) all parties must have
agreed to be bound; (3) the arbitral decision must not be re-
pugnant to the policies of the Act; (4) the contractual issue
before the arbitrator must be factually parallel to the unfair
labor practice issue; and (5) the arbitrator must have been
presented generally with facts relevant to resolve any unfair
labor practice. Furthermore, the Board stated in Olin that the``clearly repugnant'' standard does not require the arbitra-
tor's decision to be totally consistent with Board precedent,
but that it would nonetheless refuse to defer to an arbitral de-
cision if that decision was ``palpably wrong,'' i.e., if the ar-
bitrator's decision was ``not susceptible to an interpretation
consistent with the Act.''Until the General Counsel's last filing, no party to this ac-tion had contended that any test other than the ``repug-
nancy'' test is of concern here. In that document the General
Counsel challenges the ``clarification'' proceeding, contend-
ing the arbitrator exceeded his authority in entertaining the
request to clarify and that as a consequence the proceeding
should be deemed not to be fair and regular. Both issues re-
quire discussion.II. CONTENTIONSOFTHEPARTIES
Arbitrator Kagel determined, in his opinion and decision,that the three employees had engaged in misconduct suffi-
cient to warrant discipline. Specifically, he found that the
three employees (together with a fourth who is not involved
here) left their work station and building without permission. 159SPECIALIZED DISTRIBUTION MANAGEMENT3The Board's decision to defer in Teledyne was affirmed by theU.S. Court of Appeals for the Ninth Circuit in an unpublished opin-
ion filed November 16, 1992. Docket No. 91±70216.He also found that they subsequently engaged in certain in-subordination when they were faced with discipline for that
misconduct. Respondent discharged all four. In his decision
he found that discharge was too severe a penalty under the
collective-bargaining contract and ordered the discharges
converted to suspensions without backpay.Based on language in the complaint, as well as that setforth in the Region's August 12 letter, it is apparent that the
General Counsel asserts that Arbitrator Kagel ignored the
fact that the employees in question had left work to attend
a ``union meeting'' apparently being held elsewhere on Re-
spondent's premises and engaged in protected conduct after-
wards when during the same meeting at which the arbitrator
found them to have been insubordinate they demanded letters
of explanation. The General Counsel contends that both ac-
tivities were protected and that the subsequent discipline was
an unlawful retaliation. He also claims that the discipline
level for leaving work was increased when Respondent
learned that the four had left work to attend a union meeting.Accordingly, he argues that Arbitrator Kagel failed to recog-
nize that unfair labor practices had occurred and that his
remedy is inadequate at law for it does not provide an appro-
priate remedy under the Act, citing the Board's decision in
Cone Mills Corp., 298 NLRB 661 (1990). Respondent assertsthat Cone Mills does not apply and that the appropriate anal-ysis is that used by the Board in Teledyne Industries, 300NLRB 780 (1990).3III. ARBITRATORKAGEL
'SDECISION
The facts found by Arbitrator Kagel are not in significantdispute. Respondent operates a wholesale warehouse and dis-
tribution center for food and related products in Tracy, Cali-
fornia. As noted, it has a collective-bargaining agreement
with Teamsters Union Local No. 853. That collective-bar-
gaining contract contains a ``just cause'' standard for dis-
cipline and discharge. In addition, Respondent has certain
rules to which the arbitrator looked in resolving the case.
These included: A rule requiring employees ``to be ready for
work when the horn or buzzer blows and continue working
until the horn or buzzer blows'' indicating a break; a rule
that employees ``must notify their immediate supervisor prior
to leaving their work area during work time''; and a rule
prohibiting employees from ``transact[ing] personal business
during working time.'' In addition he relied on the ``severe
misconduct'' rules that include insubordination, dishonesty,
and theft. The last includes ``stealing time.''Kagel found that on May 6, 1993, the three employees inquestion (plus the fourth) left their work area at a time when
they were supposed to be performing work and went to a
lunchroom in another building. He also found their depart-
ment manager, Beeson, observed that they had done so, and
initially intended to give them a warning letter for having
been out of their work areas. The arbitrator further found that
Beeson called them into his office and told them it was his
intention to give them such a letter. Later, Beeson informed
his superior, Director of Operations Flanigan, what he had
done. Flanigan overruled Beeson saying that these individ-
uals should be suspended pending further investigation be-cause he believed they were stealing time and he wanted toinvestigate the matter further. As a result Beeson called all
four employees back to his office and informed them of the
change, advising that they had been ``suspended pending fur-
ther investigation.'' He directed them to punch out and leave
the facility. All four refused despite at least three more re-
quests that they do so. They insisted Beeson give them a let-
ter of explanation before they would leave. The three in-
volved here left only when Beeson announced that he had
called the security office. The fourth still would not leave
and another company official called the sheriff's department.
Arbitrator Kagel found their refusal to leave to be an act of
insubordination.Also, according the arbitrator, it was during this periodthat the facility manager learned, as he admitted in an unem-
ployment proceeding, that the reason the individuals were ab-sent from their work was: ``[T]he scuttlebutt I got was that
they were over there conducting union business, and, based
on the contract, they are not able to conduct union business
on company time and that was the reason I went back to do
more investigating to try to find what was going on.''The arbitrator further found and included in his decisionas follows:It must be concluded based upon this entire recordthat the violation of the rule of walking off the job
standing by itself was not considered by the company's
own actions in this case a dischargeable offense. How-
ever, the admitted violation of that rule together with
the insubordination charge does require a substantial
disciplinary response. Both the ``Standard Conduct''
and ``Severe Misconduct'' rules do not provide for
automatic discharge for violation of any of the rules.
They provide for disciplinary action up to and including
discharge.DECISIONThere was not just cause for the discharge of EdwardSpeckman, Jerry L. Freihammer and Sam Rosas. There
was just cause for substantial discipline. Accordingly,
their discharge of May 17, 1993, is converted to a sus-
pension. They shall be returned to work forthwith with
no loss of seniority during the period of suspension but
without back pay or any other economic benefits during
the period of the suspension.Kagel also concluded that the discharge of the fourth em-ployee was for just cause. (The Regional Director agrees.)
He retained jurisdiction over any matter that might arise re-
garding the implementation of his decision.IV. ANALYSISIt should be noted here that Arbitrator Kagel was clearlyaware that the employees had left their building to go to the
lunchroom in another building for the purpose of conducting
some sort of union meeting. He also perceived that these in-
dividuals had left their work stations at a time when they
were supposed to be performing work and had done so with-
out permission. Likewise he knew that during the second
meeting, after they had been informed of the suspension
pending investigation, that they had repeatedly demanded an
explanatory letter before they would leave the premises. 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Sec. 7 of the Act states:Employees shall have the right to self-organization, to form,
join, or assist labor organizations, to bargain collectively through
representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or
other mutual aid or protection, and shall also have the right torefrain from any or all such activities except to the extent that
such right may be affected by an agreement requiring member-
ship in a labor organization as a condition of employment as au-
thorized in section 8(a)(3). [Emphasis added.]With respect to their leaving their building without permis-sion to attend the meeting, that activity is not protected under
the National Labor Relations Act even though it is union ac-tivity. Unless these individuals were engaged in a strike, and
there is no contention that they were, they were performing
personal or outside business while still on the clock. Work-
ing time is for work and employees do not have the authority
to set their own terms and conditions of when they will work
and when they will not, particularly when a valid rule is in
effect. The Board has long approved of such rules. PeytonPacking Co., 49 NLRB 828, 843 (1943); Stoddard-QuirkMfg. Co., 138 NLRB 615 (1962); and Our Way, Inc., 268NLRB 394 (1983). The fact that they left for union business
did not mean, ab initio, that their purpose would be material
to the arbitrator's decision. Indeed, there is no suggestion
that the Act protects such conduct. Bird Engineering, 270NLRB 1415 (1984); Interlink Cable Systems, 285 NLRB304, 306±307 (1987). Thus, the arbitrator was aware of the
``union activity,'' considered it, and, it may fairly be inferred
(even without reference to his later clarification), determined
that it was not material to his concern in determining wheth-
er these individuals had (1) violated the rules of conduct and
(2) been appropriately disciplined.From that perspective, it is quite clear that the arbitratorrecognized these individuals had not at that point engaged in
any conduct protected by the Act and he therefore focused
only on the issue of whether they had breached the behavior
rules, both when they left work without permission while
still on the clock to attend the meeting and when they repeat-
edly refused to leave the warehouse manager's office later on
when he informed them that their operations director had
changed the level of accusation.It is probably also true that the director's current conten-tion that the employees' demand for a letter of explanation
did not receive much scrutiny from the arbitrator as being
possibly protected conduct. Yet, the arbitrator was clearly
aware of those facts for he specifically alluded to them in
his decision.The threshold question therefore is whether the GeneralCounsel has demonstrated that these three individuals en-
gaged in any activity protected by the Act in the first place.
His representative cites no case demonstrating that attending
a meeting without permission while on the clock, even if it
is an union meeting, constitutes a protected act. The law is
to the contrary. If that were the case, then it seems to me
that the General Counsel's early position as expressed in the
August 12 letter might be more persuasive. As noted, how-
ever, I fail to understand the theory behind the existence of
an unfair labor practice during that portion of the incident for
it is basic labor law that one was not committed. Apparently,
neither did Arbitrator Kagel who gave that issue the short
shrift it deserved; the subject matter warranted hardly any
discussion at all.The General Counsel then attempts to bootstrap thatunremarkable circumstance to something closer to the Act.
He contends that the arbitrator's decision demonstrates that
Respondent enhanced the penalty from letters of reprimand
to suspension when it learned that the reason for the employ-
ees departure was to attend a union meeting. Frankly, that is
a misstatement of the arbitrator's findings. First, all that real-
ly happened was, according to the arbitrator, the employees'
immediate supervisor's discipline was determined by his su-perior to be a misanalysis of the company rules. It fell withinthe severe misconduct category according to Operations Di-
rector Flanigan, not the standard conduct category. Even so,
Flanigan's direction to Beeson was not to suspend the four
entirely, but to suspend them only for the purpose for further
investigation. There was not really a change in discipline at
all, for the first had not yet been levied. Instead it can easily
be seen as an effort to buy some time to determine what dis-
cipline was appropriate. No enhancement occurred, for it was
the first discipline imposed. Beeson's original decision was
simply a false start. It was undoubtedly for that reason the
arbitrator did not find any such enhancement. The General
Counsel's analysis is simply a stretch.The General Counsel's last thrust to demonstrate the exist-ence of an underlying unfair labor practice is the best, but
still falls short on the facts. He asserts that the four engaged
in protected concerted activity within the meaning of the
``mutual aid and protection'' clause of Section 7 of the Act,
i.e., the italicized portion of the statute set forth in the foot-
note.4An employer's interference with that right would con-stitute a violation of Section 8(a)(1) of the Act and if the ar-
bitrator failed to address that issue would arguably have writ-
ten a decision that failed to meet the Spielberg/Olin test. Theproblem the General Counsel faces is basic. He contends that
the employees were disciplined because they concertedly de-
manded letters of explanation, not because of any insubor-
dination they displayed. Indeed, he asserts that insubordina-
tion did not occur, or if it did, it was not serious.A look at the sequence of facts demonstrates that not tobe the case. Respondent had determined, prior to the com-
mencement of the meeting, to suspend the four ``pending
further investigation.'' Thus, the disciplinary machinery was
already in motion when Beeson first instructed the employ-
ees to punch out and leave the premises. That instruction was
the trigger for the four to begin demanding the letters. They
had already been suspended at that stage; the letters of expla-
nation would not have changed that. In fact, since they had
been ``suspended pending further investigation,'' it is appar-
ent that no letter of explanation could have been drafted at
that point for no final decision had yet been reached. Re-
spondent did not yet have all the facts; it could not have cre-
ated what the employees wanted. No other discipline was
even thought of until they refused to leave despite being re-
peatedly instructed to do so. Thus, the employees combined
their demand with misbehavior and would not leave until
Beeson announced he had called security to effect their re-
moval. The decision to discharge them was not made untillater, when, as Arbitrator Kagel found, their behavior was
sufficiently egregious to warrant discipline, but not dis-
charge. Thus, the arbitrator was aware of both the facts and
the issues, and those issues did not involve unfair labor prac- 161SPECIALIZED DISTRIBUTION MANAGEMENT5Compare Peck, Inc., 226 NLRB 1174 (1976). See also Jos.Schlitz Brewing Co., 240 NLRB 710 (1978). There an employee whowas also a union steward did not wish to work the day shift, prefer-
ring nights. He defied a direct order to do so, appearing for night-
shift work. The employer regarded his actions as insubordination and
discharged him. The administrative law judge held that if he wished
to test the validity of that order, he should have followed the ``Obey
now, grieve later'' procedure. The Board agreed.tice theories until the decision was made to discharge thefour.Nonetheless, the arbitrator found that the contract did notauthorize discharge for that level of insubordination; dis-
charge was too severe. The General Counsel contends that
their refusal to leave did not rise to the level of insubordina-
tion, but clearly it did. The general rule in such cir-
cumstances, as this distinguished arbitrator well knows, is:
``Obey now; grieve later.'' These employees did not follow
that well-ingrained procedure and their misconduct as they
refused to follow it can be reasonably seen as amounting to
insubordination.The Board has certainly agreed with that assessment in thepast. See the judge's comments in Finlay Bros. Co., 282NLRB 737, 739 (1987):Bonnett disobeyed an explicit and clearly understoodcompany rule after being urged to comply and after
being given several opportunities and a period of time
in which to make his decision. His conduct passed the
bounds of protest and became insubordination. He uti-
lized a means of protest which was improper and pro-
longed an argument after the Employer reconsidered
and reaffirmed its original decision. The evidence of the
Employer's attitude shows, not animus, but a desire to
terminate a disruptive situation and to get on with im-
plementation of its policy. See Mead Corp., 275 NLRB323 (1985); Beacon Upholstery Co., 226 NLRB 1360,1366±1367 (1976).5Although it may be true that Arbitrator Kagel did not ex-plicitly discuss the unfair labor practice issue, the same can
be said for the arbitrator whose decision was upheld by the
Board in Teledyne Industries, supra. There a union stewardengaged in an overly lengthy discussion with another union
steward while away from his work station. He was given a
warning, engaged in some subsequent insubordination, and
was subsequently discharged for the insubordination. The
Teledyne arbitrator, like Kagel, reviewed that steward's con-duct and found that he had engaged in insubordination. He
did not really discuss in any meaningful way the unfair labor
practice theory. Nonetheless, the Board said, id. at 781±782:In addressing these matters, the arbitrator also nec-essarily rejected the Union's assertions to him that
Goodwin's status as a union steward or his performance
of his steward duties motivated his discharge. More-
over, the factual questions considered by the arbitrator
are virtually coextensive with those that would be con-
sidered by the Board in a decision on the statutory
question regardless of whether the General Counsel's
theory of the violation was that Goodwin's discipline
was motivated by his assertedly protected union con-
duct at the tool shed with [chief steward] Jones or dur-ing the conference room meeting, or by his status as aunion steward. See Garland Coal & Mining Co., 276NLRB 963, 964 (1985)....We also find that the arbitrator was presented gen-erally with the facts relevant to resolving the unfair
labor practice. In this respect, the General Counsel did
not argue nor establish that the arbitrator was lacking
any evidence relevant to the determination of the unfair
labor practice issue....We find, contrary to the judge, that the General Coun-sel has failed to show that the arbitrator's decision is
not susceptible to an interpretation consistent with the
Act [footnote citing to Cone Mills, supra]. The arbitra-tor, unlike the judge, credited the Respondent's version
of the events. In light of his factual findings, the arbi-
trator determined that Goodwin was not disciplined for
protected union activity. [Footnote omitted.] As the
Board observed in Andersen Sand & Gravel Co., 277NLRB 1204 fn. 6 (1985),Deferral recognizes that the parties have accepted thepossibility that an arbitrator might decide a particular
set of facts differently than would the Board. Thispossibility, however, is one which the parties have
voluntarily assumed through collective bargaining.Accordingly, we find that the arbitrator's decisionsatisfies the requirement of Olin and that the GeneralCounsel failed to satisfy his burden of proof that defer-
ral is unwarranted. [Footnote omitted.]Thus, Arbitrator Kagel's treatment of the three employeeshere is exactly the same treatment given the grievant by the
Teledyne arbitrator. Arbitrator Kagel has found facts thatgenerally track those alleged to be unfair labor practices and
the General Counsel has not established that the arbitrator
was lacking any evidence relevant to the determination of
that issue. Moreover, Kagel found that the insubordination
overrode the other considerations, including what might be a
protected circumstance. The Board has, when the facts war-
ranted, done the same thing. See Grand Rapids Die Casting,279 NLRB 662, 667 (1987), a case in which a union steward
was ordered back to work even though he was assisting an
employee in writing a grievance. There the Board adopted
the judge's reasoning: ``[Steward] Hogan's insubordinate re-
fusal to obey an order to return to work, I find, was not priv-
ileged by protected activity in which he was engaged at that
moment.''The General Counsel argues, nonetheless, that ArbitratorKagel's failure to grant backpay as a remedy renders the de-
cision repugnant. The problem with this analysis is twofold:
In the first place, the General Counsel has not established
that the employees were disciplined in circumstances that in-
volve a prima facie case of an unfair labor practice. Second,
even if he had, his citation to Cone Mills, supra, is mis-placed. A careful review of Cone Mills demonstrates that theemployer there was in fact interfering with a specifically pro-
tected act, the union steward's placement of a petition to pro-
test the discharge of fellow employees on the lunchroom
table. That occurred in a nonwork area and was to be read
and signed by employees who were not engaged in work.
The steward's action and the solicitation of fellow employees 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
to join her were, therefore, entirely protected. Respondent'sinterference with that activity by removing the petition and
inducing the steward to engage in certain insubordinate activ-ity to try to get the petition back, constituted a provocation
that Respondent could not hide behind. In essence, the arbi-
trator found that the employer had engaged in a specific un-
fair labor practice but had not granted an appropriate remedy.
The Board therefore found the arbitrator's decision to be re-
pugnant under the Spielberg/Olin test.Unlike Cone Mills, here, as noted before, the employeeshave not clearly been shown to have been engaged in any
protected activity. Nor has the arbitrator been presented with
any facts that would warrant the conclusion that Respondent
took a reprisal for it, thereby committing an unfair labor
practice. He was well aware that the employees had left their
work station without permission while still on the clock to
attend what was later characterized as a union meeting. He
also observed their repeated refusal to obey directions to
leave the premises. He was, therefore, unable to see how that
was protected. He saw, because the facts required him to,
that the employees had breached a valid company rule
against leaving their work stations without permission and an
equally valid rule against stealing company time, followed by
subsequent acts of insubordination. Because there was no
evidence of an unfair labor practice, he saw no reason to
issue a remedy respecting one. Cone Mills simply doesn'tapply.Ultimately, Arbitrator Kagel's decision was that dischargefor the acts of insubordination that occurred during the sec-
ond meeting was excessive. And there is no question that the
insubordinate acts did occur. These employees refused to
leave when notified that they had been suspended pending
further investigation until the foreman announced that secu-
rity had been called. Even so, under the contract, Arbitrator
Kagel found that discharge was excessive in the cir-
cumstances.v. THECLARIFICATION
Later, on March 22, 1995, Arbitrator Kagel was asked toclarify his earlier decision and he essentially did so, reiterat-
ing the point that was implicit in his earlier decision. He said
(at p. 11 ff.):Now, with reference to the matters that the companyrepresentatives bring up, it is a fact, as evidenced in my
opinion quite in detail, that I did consider the grievance
``union activities.'' We had testimony on that, it was
briefed, and it was argued.It is clear fromÐor at least I think it's clear fromwhat I said in my award and opinion, that that was not
the turning point so far as I was concerned in this case.The grievants decided on their own, and admittedthat they walked off the job in violation of a clearly
stated rule. The business of the union activities was
simply their explanation of what they wanted to do and
why they did it.....
What I got down to in this case was that the com-pany had not made out a case that when somebody
walked off the job, in the first instance, that they auto-
matically can them. And the second thing, however, in
this case was the insubordination of the grievants.Now, if, frankly, there had been no insubordination,they would have gone back to work, and with reference
to the back pay, my decision could have been com-
pletely different.Now, I am not making this up now, and not revisit-ing the case. I want to at this point read what I said,
and why it can't be understood by others, or other
agencies, I don't understand, but I said at page 11:It must be concluded based upon this entire recordthat the violation of the rule of walking off the job
standing by itself was not considered by the Compa-
ny's own actions in this case a dischargeable offense.Now that has nothing to do with union activities orwhy they walked off. Then I went on to say:However, the admitted violation of that rule to-gether with the insubordination charge does require
a substantial disciplinary response. Both the `Stand-
ard Conduct' and `Severe Misconduct' rules do not
provide for automatic discharge for violation of any
of the rules. They provide for disciplinary action up
to and including discharge.And, therefore, with reference to the insubordinationwhich is described in great detail in [my] opinion and
I am not going to read it now at this point, they didn't
get back pay.And I think any sensible reading of my opinion anddecision would indicate what I was dealing with was
two, three, or four persons originally, who just walked
off a job because they decided they wanted to walk off.
And they admitted it. I didn't care if they did it for
union activity or whether they did it to go to the men's
room when they shouldn't have gone.And that, by itself, was not a dischargeable offensebecause of the company's own practice. That's what I
found. But it was the insubordination that resulted in
the discipline, basically.Thus, in his clarification, the arbitrator made explicit whathe had said implicitly: That he had specifically considered
the union activities of these individuals. He determined that
leaving one's work station while still on the clock is not pro-
tected, either by company rule or by law. That is consistent
with Board law and the levy of discipline for having done
so is not an unfair labor practice. Similarly, the follow-on
conduct does not lead to a different conclusion for the insub-
ordination, which he found overrode the other considerations.That, of course is discernible even from the original deci-sion. Arbitrator Kagel's clarification really added nothing
that he had not said before. Thus, all he did was reiterate.
Whether he had ``jurisdiction'' to clarify his decision or not
is of little moment. He did not substantively modify it or his
logic one whit. Clearly, proceeding in that fashion does not
justify claiming that his decision is not fair and regular as
required by Spielberg, supra. In any event, the Union waspresent and he also had authority, which he had specifically
retained, to reconsider the remedy. Arguably, at least, that
gave him the authority to reconsider at least some portion of
his decision. He did so, but changed nothing; the original de-
cision stood. Thus, the General Counsel's most recent claim, 163SPECIALIZED DISTRIBUTION MANAGEMENT6A request for review of this order dismissing complaint may befiled with the Board pursuant to Sec. 102.27 of the Board's Rules
and Regulations.that the proceedings were not fair and regular, is withoutmerit.CONCLUSIONSI think it might have been better had the arbitrator morespecifically dealt with the claim that the employees' demands
for letters of clarification lacked merit as protected conduct
under the Act, yet given the sequence and the fact that Re-
spondent was not in a position to issue such letters, some-
thing which the employees probably saw, their demand must
be viewed as not quite legitimate. Instead, that demand is
now being used as an after-the-fact attempt to avoid the con-
sequences of conduct far more serious.Accordingly, I conclude that proceedings before the Boardare unjustified as the arbitrator's ruling warrants a deferral.
His decision is consistent with the Act and far from repug-nant to it. Applying the Olin doctrine, it is clear that arbitra-tor Kagel's decision is ``susceptible to an interpretation con-
sistent with the Act.'' There is simply no reason to conduct
a separate hearing to revisit what the arbitrator has already
done fairly, even if his approach and style are at variance
from the standards the General Counsel would like to see.
Therefore, the complaint will be dismissed.ORDERRespondent's motion to defer to the arbitrator's decision isgranted and the complaint is dismissed.6